Citation Nr: 1711635	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO. 09-02 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability of the right arm due to treatment by the Department of Veteran Affairs (VA).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2012, the Board remanded the Veteran's claim to afford the Veteran a Board hearing. The Veteran was scheduled for a hearing, but in an April 2014 filing requested that the hearing be canceled.

In April 2016, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran was initially treated at the VA Medical Center (VAMC) in Detroit, Michigan on August 15, 2005 for a right arm injury outside of service.

2. After affording the Veteran the benefit of the doubt, he experienced an additional disability following treatment at VA since August 15, 2005.

3. VA's medical treatment and care of the Veteran was not rendered with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right arm due to treatment by VA have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the April 2016 Board remand directives, the Veteran's VA medical records relating to treatment of his right arm have been associated with the claims file. The request for Social Security Administration (SSA) records yielded a negative response, specifically that the records had been destroyed. The duty to notify the Veteran of the unavailability of the SSA records was satisfied by a June 2016 letter. 38 C.F.R. § 3.159(e)(2016). Further attempts to obtain the records would be futile.

The April 2016 VA medical opinion is responsive to the April 2015 Board remand directives and is adequate to decide the Veteran's claim on appeal. See Barr v. Nicholson, 21 Vet. App. 303, 311(2007).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability, which is not the result of a veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability was service-connected. See 38 C.F.R. § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151. First, the additional disability may qualify for compensation if the disability is not the result of a veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA. Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable. These provisions of law apply to claims received by VA on or after October 1, 1997. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares a veteran's condition immediately before the beginning of such treatment to his condition thereafter. To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability. Merely showing that a veteran received care, treatment, or examination, and that a veteran has an additional disability does not establish cause. Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent. 

To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2014). "Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient... of the proposed diagnostic or therapeutic procedure or course of treatment." 38 C.F.R. § 17.32(c). The practitioner must explain to the patient, in a language understandable to the patient: the nature of the proposed treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done. Id. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d). The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. Id. 

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of a veteran or, in appropriate cases, a veteran's representative. "Necessary consequences" are those which are certain or intended to result from the treatment provided. Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered. 38 C.F.R. § 3.361.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran was initially treated for an arm injury in August 2005 in urgent care at the VAMC in Detroit, Michigan. The Veteran contends that VA was negligent in not providing appropriate treatment at the time he first sought care, including not providing Magnetic Resonance Imaging (MRI) or timely scheduling him for an orthopedic consultation. 

An August 15, 2005 VA medical record indicates that the Veteran complained of right arm pain/injury after lifting heavy things. Following an x-ray examination, the medical professional assessed a diagnosis of a muscle strain and prescribed lodine (Etodolac) for pain. The x-ray examination showed no boney process. Fractures of the right forearm and elbow were ruled out upon review of the x-ray imaging. The record reflects that there was no evidence of acute fracture or dislocation and no significant acute osseous abnormalities or joint effusion. 

An August 30, 2005 VA medical record reflects that the Veteran visited the VA Community Based Outpatient Clinic (CBOC) in Pontiac, Michigan as a follow-up for his right arm injury. The Veteran stated that two weeks prior he was helping a friend move a refrigerator when he felt a "sudden sharp pain and twinge" in the area of the right elbow and forearm. The Veteran complained about right arm pain and stated that the pain initially was "quite severe," that the Etodolac prescribed during the urgent care visit two weeks prior "did very little," and that his arm remained tender. The Veteran denied bruising, numbness, or tingling. The physician assistant (PA) performed a physical examination which revealed tenderness to palpation over the area of the distal biceps and biceps tendon which was increased with resisted flexion of the elbow. There were no signs of actual muscle or tendon deformity. There was no ecchymosis and intact pulses and capillary refill were normal. The Veteran was diagnosed with arm pain secondary to biceps tendon injury. The PA prescribed Vicodin for pain and requested a physical therapy consultation. The PA noted that he informed the Veteran that he doubted there was a complete tear or rupture of the muscle or tendon due to good range of motion and that if it did not get any better, he would order an orthopedic consultation. 

In a January 2006 VA medical record, the Veteran stated that since the onset of the right arm injury, he continued to have chronic pain in that area and some deformity of the muscle. The Veteran also had been having problems with neck pain and burning into the left arm and elbow area. The Veteran denied any trauma to either area. The PA noted that the upper extremities revealed some slight deformity of the muscle and tenderness over the distal bicep tendon insertion but there was good range of motion. There was some decreased motor strength and flexion of the arm secondary to pain. The PA's assessment was persistent right bicep pain post injury and he ruled out a partial tear. The PA requested an orthopedic consultation.

A February 2006 VA medical record reflects that the Veteran had an orthopedic consultation. The Veteran reported that he could not lift anything heavy with the right arm and denied taking nonsteroidal anti-inflammatory drugs (NSAIDS). X-ray imaging was negative. An examination revealed deformity and tenderness in the right bicep but was negative for ecchymosis. The record indicates a status post right bicep rupture.

A May 2006 VA medical record indicates that the Veteran was concerned about a bicep tear or rupture of the tendon. The PA noted that the Veteran reported that he was seen by the orthopedics and was told that he most likely did have a tear but it was too late to repair. The Veteran was upset that the situation was not handled during his urgent care visit and tried to contact the patient advocate without success. The Veteran stated that his arm continued to be painful and somewhat "deformed." The Veteran had reduced flexion and internal rotation due to his arm pain. Upon physical examination, the PA noted that the extremities revealed intact pulses and capillary refill and no edema. Chronic tenderness over the distal long arm of the biceps and a slight biceps muscle deformity were noted. There was no ecchymosis. The Veteran had some limited range of motion with extension and internal rotation and motor strength was normal and equal. The PA indicated that there was intact bilateral monofilament testing. The PA assessed chronic right arm pain secondary to partial biceps muscle rupture and due to the persistent arm pain; the PA requested an MRI and considered physical therapy. 

In an August 2006 VA medical record, the PA noted that the Veteran continued to have problems with right arm pain and dysfunction. The record indicates that the Veteran was seen in urgent care in August 2005 with a biceps tendon rupture and not seen in the clinic until 15 days later and was not referred to an orthopedic consultation at the time. The Veteran was upset that he had a chronic right arm problem that was unable to be repaired. A physical examination revealed the all extremities had intact pulses and capillary refill. Motor strength was 5/5 and equal. The PA noted some degree of chronic deformity of the right lateral biceps muscle with some limited strength on flexion, particularly with the arm raised above shoulder level. The PA assessed a right bicep tendon rupture. 

An August 2007 VA medical record reflects that the Veteran had an orthopedic consultation. The Veteran stated that he had lost 50 percent of use of his right arm. The medical professional noted after an examination that the Veteran had full range of motion and was able to supinate and pronate his hand against resistance and was also able to palpate the distal bicep tendon but "bunched". An assessment of a probable torn distal bicep tendon with a chronic tear was made. The medical professional noted that the Veteran wished to have it repair but that it was probably too late to repair after a two year old injury.

VA medical records indicate that in September 2007 the Veteran was afforded an MRI study of the right elbow. The VA radiology physician's impression was that the distal biceps tendon appears intact without any tear. He further noted that the study was otherwise unremarkable. 

In an August 2008 VA medical record, the Veteran reported that he was stung several times by yellow jacket wasps in the nose and the right forearm. The right forearm was noted to be swollen and red. Physical examination revealed that the Veteran's motor strength was generally 5/5 and equal. There was some degree of a chronic defect and tenderness over the right bicep muscle from the previous rupture.

December 2008, February 2009, April 2009, and August 2010 VA medical records indicate that the Veteran continued to have chronic arm pain due to the previous rupture. 

The medical evidence indicates that the Veteran was initially diagnosed with a muscle strain in August 2005 with no signs of actual muscle or tendon deformity. The VA medical professional doubted a complete tear or rupture of the muscle or tendon due to good range of motion. In January 2006, the VA medical professional indicated that the Veteran's upper extremities revealed some slight deformity of the muscle and tenderness over the distal bicep tendon insertion but good range of motion and the requested an orthopedic consultation for the Veteran. VA medical records from the February 2006 orthopedic consultation indicates deformity and tenderness in the right bicep with status post right bicep rupture. Subsequent VA medical records reveal varying assessments of the right arm including a partial bicep rupture in May 2006, a bicep tendon rupture in August 2006, a probable torn distal bicep tendon with a chronic tear in August 2007, and an MRI in September 2007 that revealed an intact distal biceps tendon and an unremarkable study. The Veteran's initial August 2005 VA urgent care visit did not reveal a muscle or tendon deformity but subsequent medical records including January 2006, February 2006, May 2006, August 2005, and August 2008 indicate a form of chronic deformity in the Veteran's right bicep. Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that he developed an additional disability following VA treatment in August 2005. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.

The Board addresses the causation requirement, and determines that the evidence does not reflect that the Veteran sustained an additional disability to his right arm including the bicep as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or that there is any additional disability resulting from VA treatment constituting an event that was not reasonably foreseeable. 

In an August 2006 statement, the Veteran contended that at the initial August 2005 visit to the VAMC urgent care in Detroit, Michigan, he requested an MRI but was told by the VA physician in urgent care that an MRI would not be administered due to cost and hospital procedure. The Veteran stated that at the time of the visit, the VA scheduled therapy and neurology consultations but the neurology appoint was not until two months later. Further, he explained that at the neurology appointment, a VA orthopedic surgeon advised him that there was nothing that could be done for his right arm and explained that a muscle or tendon injury required surgery within 10 days of injury. The Veteran asserted that he could no longer lift or twist his arm and felt that his right arm condition could have been treated and take care of if not for the VA's negligence in not performing an MRI or referring him to the appropriate orthopedic specialist in a timely manner.

In an August 2007 statement, the Veteran stated that he was seen at the VAMC emergency on August 15, 2005 with a "pulled out tendon" in the right arm. The Veteran explained that he asked for an MRI but was refused by the VA because of cost and hospital procedure and the VA instead sent him to a nerve doctor months later. The Veteran asserted that he was told that his arm could not be fixed because it needed surgery within 8 to 11 days and that his right arm is deformed and that he had lost 50 percent use of that arm.

In a January 2009 substantive appeal (VA form 9) the Veteran made the same contentions as his August 2006 statement above and added that while the statement of the case (SOC) indicated that he had not been seen for consultation or treatment since August 2006, he had actually been receiving ongoing treatment at the VA CBOC in Pontiac, Michigan. 

In a May 2009 and March 2016 statements through his representative, the Veteran asserted that the VA's medical personnel established that the Veteran had a bicep tendon rupture and signs and symptoms of such an injury were present during the Veteran's initial visit to the Detroit VAMC urgent care clinic. Further, he asserted that with a proper diagnosis and prompt treatment to include surgery, he would not be experiencing chronic pain, weakness, and virtual loss of use of the right arm. The Veteran reports that two weeks after the initial visit, an orthopedic examination was scheduled and that following the consultation, a muscle tear or rupture was diagnosed. The Veteran cited the January 2006 follow-up visit to the Pontiac CBOC which indicated that the arm was still tender and showed deformity and stated that by this time it was too late for surgery because the damage was permanent.

In March 2017, the Veteran through his representative contended that he is entitled to compensation for an inaccurate diagnosis and follow-up care by the VA.

Pursuant to the April 2016 Board remand directives, in April 2016 VA provided an opinion from a medical professional at the VAMC in Ann Arbor, Michigan. The VA examiner opined that the Veteran's current right elbow disability was not due to negligence or other deficiency in care. The VA examiner explained that the original care decisions for the Veteran's medical treatment were based on history and examination, which showed no deformity, loss of function or x-ray abnormality and that procedurally, this was well within the standard of care for this type of injury. Further, the examiner noted that the follow-up examination two weeks following the injury revealed no bruising, deformity, swelling, or other abnormality aside from tenderness and that these findings were strongly against a tendon rupture or even a significant tear. 

In the April 2016 VA examiner's opinion report, a brief history of the Veteran's VA medical treatment for his right arm was provided. The examiner specifically addressed the September 6, 2007 diagnosis which the Detroit VA Orthopedic Clinic medical professional noted an impression of a right torn distal bicep and stated that repair would probably not be possible because of the duration since the injury. The examiner stated that diagnosis must be examined first from the prospective of the MRI (September 17, 2007). He explained that a normal MRI precludes a tendon rupture and that the term "torn" is not necessarily synonymous with "ruptured." A "rupture" can be interpreted only as a complete disruption of the tendon while "tear" may be partial or complete. Further, the examiner stated that based on subsequent examinations that there was apparently some kind of injury which led to residual pain and palpable abnormality but the evidence available mitigates strongly against a complete rupture. The examiner noted that while there are numerous references to ruptured bicep tendon apparently based on the Veteran's history; however, there was not an MRI showing a ruptured bicep tendon present. The Veteran complained of persistent pain but did not have any apparent loss of mobility. 

The VA examiner noted that the original care was appropriate to the circumstances, the evidence of record is against the claim of a complete rupture of the biceps tendon, and that the record does not suggest that any different diagnosis at point in care would have resulted in a different outcome.

The Board concludes that the April 2016 VA examiner's opinions and conclusions as to whether VA provided proper care to the Veteran since August 2005 to be the most probative evidence of record on this issue. The medical opinion provides competent and probative evidence that weigh against the Veteran's claim because the VA examiner reviewed the claims file and provided a medical opinion supported by well-reasoned rationale. See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012). While the Veteran attributes fault to VA for his additional disability, the Board finds that a determination that any additional right bicep tendon injury was the result of carelessness, negligence, lack of proper skill, error in judgment, or caused by an event that was not reasonably foreseeable, is a determination medical in nature and the examiner's opinion are more probative on the subject of standard of care. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Board has also considered the lay evidence in the record. In regard to a January 2009 statement from the Veteran stating that while the SOC indicated that he had not been seen for consultation or treatment since August 2006, he had actually been receiving ongoing treatment at the VA CBOC in Pontiac, Michigan. The April 2016 VA examiner had considered the Veteran's treatment history in his opinion and discussed a brief history of such treatment. The VA examiner stated that the Veteran' was incorrect in stating that he was seen on February 14, 2006 by the orthopedics. The Veteran did have an electromyogram (EMG) performed that day which was related to the left upper extremities. The Veteran was afforded an orthopedic consultation on February 14, 2006. The x-rays were negative and a deformity and tenderness in the right bicep were indicated. A status post right bicep rupture was noted, however, the report indicates no ecchymosis was present. Although, the April 2016 VA examiner incorrectly stated that there was not an orthopedic consultation on February 14, 2006, the VA examiner noted that subsequent medical records include numerous reference to ruptured bicep tendon, and stated that there was no reference to any MRI showing a ruptured bicep tendon. The VA medical examiner had considered subsequent records which indicated the existence of a right bicep rupture and had considered it in forming his opinion.

In May 2009 and March 2016 statements, the Veteran asserted that VA medical personnel established the Veteran's bicep tendon rupture and that signs and symptoms of this injury were present during the Veteran's initial visit to the Detroit VAMC urgent care clinic. The August 15, 2005 record indicates that x-rays were negative for a fracture, evidence of fluid in the joint, or avulsion. The Veteran was diagnosed with a muscle strain and treated conservatively with Etodolac. The VA examiner in his April 2016 opinion stated the above from the August 15, 2005 VA treatment record and opined that the treatment was well within the standard of care for such injuries based on an examination that showed no deformity, loss of function, or x-ray abnormality.

Further, in his May 2009 and March 2016 statements, the Veteran also cited to the January 2006 follow-up visit to the Pontiac CBOC which indicated that the right arm was still tender and showed deformity and stated that by this time it was too late for surgery and that the damage was permanent. The Veteran's August 2006 and August 2007 statements assert that VA medical professionals explained to him that a muscle or tendon injury required surgery within 8 to 11 days of the injury. The April 2016 VA examiner addressed an August 30, 2005 visit to the Pontiac CBOC which included a follow-up of the right arm injury from two weeks prior. The August 30, 2005 VA medical record shows that an examination revealed tenderness but no deformity or weakness in flexion. The April 2016 VA examiner noted that there was no ecchymosis (bruising) which would almost certainly be present two weeks after a tendon rupture. He also indicated that a full range of motion was noted and that the examining PA from August 30, 2005 concluded that tendon rupture was unlikely. The April 2016 VA examiner indicated that these findings are strongly against a tendon rupture or even a significant tear.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. In the Veteran's August 2006, August 2007 and January 2009 statements, the Veteran asserted that he could no longer lift or twist his arm and felt that his arm condition could have been treated and taken care of, if not for the VA's negligence in proper diagnosis and treatment in a timely manner. The Veteran is competent to report symptoms, such as pain, that he may have experienced at any time. See Layno, 6 Vet. App. 223, 225. The Veteran has attempted to establish a nexus through his own lay assertions that his right bicep tendon deformity was caused by VA's alleged negligent misdiagnosis and lack of treatment, however, the Veteran is not competent to offer opinions as to the etiology of his right bicep tendon deformity. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Tendon deformities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current right bicep tendon deformity and alleged negligent treatment at VA.

The Veteran also does not meet section 1151's requirements in the alternative as the evidence of record shows that his additional disability following treatment was an event that was not reasonably foreseeable. A reasonable health care provider could have foreseen that the Veteran's right bicep tendon might heal in the way that it did, especially given the conservative treatment that was provided to the Veteran in August 2005. 

In summary, the evidence of record does not reflect that the deformity in the right bicep tendon was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment or was an event that was not reasonably foreseeable.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for additional disability of the right arm due to treatment by VA under 38 U.S.C.A. § 1151, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right arm due to treatment by the VA is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


